      C ENTER FOR DI SABILITY ACCESS
     Chris Carson, Esq., SBN 280048
 2   Raymond Ballister Jr., Esq., SBN 111282
 3
     Phyl Grace, EsC! ., SBN 171771
     Dennis Price, Esq., SBN 279082
 4   Mail: PO Box 262490
     Sallbiego, CA 92196-2490
 5   Delivery: 9845 Erma Road, Suite 300
     San Diego, CA 92131
 6   (858) 375-7385 ; (888) 422-5191 fax
     phylg@potterhandy.com
 7   Attorneys for Plaintiff
 8    MATTHEW R. ORR (SBN: 211 097)
 9
      morr@calljensen.com
      MICHAELS. ORR (SBN: 196844)
10    msorr@calljensen.com
      CALL & JENSEN
11    A Professional Corporation
      610 Newport Center Drive, Suite 700
12    NewportBeach, CA 92660
      Telephone: (949) 717-3000
13    Facsimile: (949) 717-3100
      Attorneys for Defendant
14    Kohl's Department Stores, Inc.
15                     UNITED STATES DISTRICT COURT
16                   NORTHERN DISTRICT OF CALIFORNIA

17    BOBBY COLSTON,                      Case: 3:18-CV-01925-EMC
18                Plaintiff,
19
                                          JOINT STIPULATION FOR
      v.                                  DISMISSAL PURSUANT TO
20    KOHL'S DEPARTMENT STORES,           F.R.CIV.P. 41 (~)(l)(A)(ii)
21    INC., a Delaware Corporation; and
      Does 1-10,
22
                   Defendants.
23

24

25
26
27
28


     Joint Stipulation for Dismissal           Case: 3: 18-CV-01925-EMC
                                        STIPULATION
 2
 3          Pursuant to F.R.CIV.P.41 (a)(l)(A)(ii), IT IS STIPULATED by and
 4   between the parties hereto that this action may be dismissed with prejudice
 5   as to all parties; each party to bear his/her/its own attorneys' fees and costs.
 6   This stipulation is made as the matter has been resolved to the satisfaction of
 7   all parties.
 8

 9   Dated: January 3, 2019               CENTER FOR DISABILITY ACCESS
10
                                          By: Is/ Phyl Grace
11
                                                 Phyl Grace
12                                               Attorneys for Plaintiff

13   Dated: January 3, 2019               CALL & JENSEN
14

15                                         By: Is/ Michael S. Orr
                                                 Matthew R. Orr
                                                       ISTRIC
16                                                 ES D S. Orr
                                                 Michael
                                                 T              TC
                                              T AAttorneys for Defendants
17
                                                                          O
                                            S




                                                 Kohl's Department Stores, Inc.
                                                                           U
                                           ED




                                                                            RT

18
                                                            ORD    ERED
                                       UNIT




19                                              I   T IS SO
                                                                                 R NIA



20
                                                                       hen
       DATED: January 3, 2019                                   rd M. C
                                       NO




21                                                           dwa
                                                     Judge E
                                                                                 FO
                                        RT




22
                                                                             LI




                                                ER
                                           H




                                                                          A




23
                                                     N                       C
                                                                       F
                                                         D IS T IC T O
24                                                             R
25

26
27
28
                                                     2

     Joint Stipulation for Dismissal                       Case: 3: 18-CV -0 1925-EMC
